Kane, J.
Appeal from a judgment of the County Court of Tompkins County (Rowley, J.), rendered October 30, 2001, upon a verdict convicting defendant of the crimes of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree.
At approximately 3:30 p.m. on June 1, 2001, Investigator *805Douglas Martin, supervisor of the Special Investigations Unit of the City of Ithaca Police Department, was in a vehicle in the parking lot of the Pyramid Mall in the Town of Lansing, Tompkins County, conducting surveillance with Investigator Rick Rogers of the State Police. Two uniformed State Troopers and at least three other plain clothes police officers were also in the parking lot in other vehicles. The officers were there to arrest Anthony Woods and Nathaniel Kinsey, who were subjects of arrest warrants issued upon sealed indictments charging them with criminal sale of a controlled substance in the third degree. An undercover officer had arranged to meet with Woods and Kinsey at the Pyramid Mall that day to buy cocaine. After Woods completed the drug sale, he returned to the vehicle, a Saturn, that defendant and Kinsey were occupying. The Saturn then pulled into a parking space and parked. Two police vehicles pulled directly behind the Saturn’s left and right rear bumper, blocking its exit. Investigators Martin and Rogers, Nelson Torres and Andy Navarro got out of their vehicles with their firearms drawn. Defendant was removed from the vehicle and handed over to the custody of State Trooper Robert Kidder, who handcuffed defendant and performed a cursory pat-down for weapons, which lasted approximately 15 seconds. Approximately 15 to 20 seconds after the pat-down, Kidder looked down and saw a large cargo-style pocket halfway down defendant’s pant leg in which he observed a small cellophane ziplock baggy containing smaller pink or purple ziplock baggies containing a white, chunky substance. Suspecting the substance was cocaine, Kidder reached into defendant’s pocket and removed the baggy.
Defendant was thereafter indicted for the crimes of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree (see Penal Law § 220.16 [1]; § 220.06 [5]). Defendant filed an omnibus motion seeking, inter alia, suppression of the cocaine. County Court denied defendant’s suppression motion and the matter proceeded to trial. Defendant was convicted of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fifth degree. He unsuccessfully moved for a new trial, pursuant to CPL 330.30, and was sentenced to concurrent prison terms of 1 to 3 years.
On appeal, defendant first contests County Court’s suppression ruling, asserting that the police conduct that led to the discovery of cocaine in his possession was unlawful. Defendant argues that the stop and his subsequent detention , constituted *806an impermissible arrest made without probable cause. Specifically, defendant maintains that he was under arrest when the officers drew their weapons and handcuffed him. He further contends that the seizure followed an improper pat-down and was a product of an illegal arrest. Upon review of the evidence presented at the suppression hearing, we disagree.
County Court properly found that the police acted appropriately in stopping the vehicle in which defendant was a passenger, based upon the fact that arrest warrants had been issued for Woods and Kinsey, who were in the vehicle with defendant when it was stopped. Furthermore, the undercover officer had just purchased cocaine from Woods. Contrary to defendant’s contention, the record establishes that the police legally stopped the car in which defendant was a passenger and the police were authorized to direct both the driver and the occupants out of the vehicle (see People v Robinson, 74 NY2d 773, 775 [1989], cert denied 493 US 966 [1989]).
Nor do we agree with defendant that the police officers’ initial stop of defendant constituted an arrest requiring probable cause. The fact that the police officers drew their guns on defendant and then handcuffed him does not necessarily convert a detention into an arrest (see People v Allen, 73 NY2d 378, 379-380 [1989]; see also People v Chestnut, 51 NY2d 14, 21 [1980], cert denied 449 US 1018 [1980]; People v Dluhy, 288 AD2d 693, 694 [2001], lv denied 97 NY2d 728 [2002], cert denied 537 US 978 [2002]; People v Bennett, 189 AD2d 924, 925 [1993]). We must determine the reasonableness of police action under the “Fourth Amendment’s general proscription against unreasonable searches and seizures” (Terry v Ohio, 392 US 1, 20 [1968]). “The crucial factor is whether or not the police behavior can be characterized as reasonable which, in terms of accepted standards, requires a balancing of the interests involved in the police inquiry” (People v De Bour, 40 NY2d 210, 217 [1976] [citations omitted]). “[I]n justifying the particular intrusion the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion” (Terry v Ohio, supra at 21). Here, the police were seeking to execute felony arrest warrants on Woods and Kinsey, as well as arrest Woods for a drug sale mad.e to an undercover police officer moments earlier. Martin testified that the police officers approached the vehicle with their weapons drawn to ensure their own safety. In support of this contention, Martin testified that in his experience with narcotics dealers, it would be neither unreasonable nor unrealistic to suspect *807that either Woods or Kinsey was armed. Furthermore, Martin testified that one week previously, Woods had asked an undercover officer to obtain a handgun for him. Significantly, Woods had just left the vehicle to complete a drug sale and immediately thereafter returned to the vehicle. Upon these facts, it was “a rational inference” that Woods, Kinsey or, for that matter, defendant was armed and that the police were “justified in taking precautionary measures to ensure their own safety and well-being” (People v Chestnut, supra at 21; see People v Allen, supra at 379-380). Based upon these articulated facts, it was not unreasonable for the police to approach the vehicle with guns drawn and to handcuff all three occupants of the car to ensure the safety of the police officers while they determined whether the occupants were in fact armed.
We further find that these circumstances justified a frisk of defendant after he was removed from the car. At the outset, we note that the evidence was seized from defendant not during his pat-down but, rather, some 15 to 20 seconds thereafter. In any event, “it is well settled that a ‘pat down’ search of the outer clothing of a suspect is a reasonable and constitutionally permissible precaution so long as the officer, as a precursor, observes facts and circumstances which give rise to a reasonable suspicion that the person is armed or poses a threat to his safety” (People v Siler, 288 AD2d 625, 626 [2001], lv denied 97 NY2d 709 [2002]; see People v Batista, 88 NY2d 650, 653-654 [1996]; People v Varlack, 290 AD2d 647, 648 [2002], lv denied 97 NY2d 762 [2002]). Because the facts demonstrate that defendant was clearly a companion to Woods and Kinsey, and since there was “a rational inference” that Woods, Kinsey or defendant was armed, we find defendant’s reliance on People v Chinchillo (120 AD2d 266 [1986]) misplaced.
Next, we reject defendant’s contention that the cocaine seized from defendant resulted from an illegal search. Here, Kidder testified at the suppression hearing that after his cursory pat-down of defendant, he observed the small cellophane bag in defendant’s right pants leg pocket in plain view (see People v Thomas, 125 AD2d 895, 897 [1986]). Kidder testified that he was able to see and identify the cocaine contained in the zip-lock baggies in an opened, large cargo pocket on defendant’s pant leg, which pocket had no covering flap. Based on his training and professional experience, Kidder reasonably believed the substance he observed to be cocaine. Whether the officer could physically see that to which he testified presented a credibility issue for assessment by the suppression court (see People v Ackerley, 140 AD2d 806, 807-808 [1988]). Here, we must *808discount defendant’s reliance on the trial testimony of a witness to the pat-down as our review in this respect is limited to the suppression hearing testimony (see People v Wilkins, 65 NY2d 172, 180 [1985]).
Finally, we find no merit to defendant’s contention that he was not afforded the effective assistance of counsel. “Defendant has received the effective assistance of counsel when ‘the evidence, the law and the circumstances of the case, viewed in their totality and as of the time of representation, reveal that the defendant received meaningful representation’ ” (People v Gilliam, 300 AD2d 701, 701 [2002], quoting People v Wright, 297 AD2d 875, 875 [2002]). Defendant’s simple disagreement with defense counsel’s strategies will not suffice (see People v Benn, 68 NY2d 941, 942 [1986]). Notwithstanding trial counsel’s failure to timely serve a notice for a bill of particulars and demand for discovery, defendant obtained extensive discovery materials from the People and was not prejudiced. Defendant further maintains that as a result of counsel’s failure to adequately understand and explain the charges, defendant testified at trial and inadvertently admitted a material element of criminal possession with intent to sell. There is nothing in the record before this Court that would indicate the nature and extent of the conversations between trial counsel and defendant that resulted in defendant’s decision to testify. Under such circumstances, the adequacy of representation is more properly raised in a proceeding pursuant to CPL article 440 (see People v Martin, 52 AD2d 988, 989 [1976]). Our review of the record demonstrates that defendant was accorded the appropriate pretrial hearings and trial counsel vigorously cross-examined the People’s witnesses, both at the pretrial hearings and during trial, and provided defendant with meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]).
Peters and Rose, JJ., concur.